Title: To James Madison from Benjamin Hawkins, 27 August 1789
From: Hawkins, Benjamin
To: Madison, James


My dear friend!
Warrenton the 27th August. 1789
I have had the pleasure to receive yr. favour of the 24th June. Our Elections ended on saturday last, and appearances as far as I can learn, are decidedly federal, in the County where I live, they were violent in the opposition, and now have changed, I was elected by a large majority, Colo. Davie who attends our court, is in for Halifax, they are all from the town and County federal, Mr. Willie Jones lives in that County but he did not offer. I have a letter from Nashville on the Cumberland of the 25th. July, informing of sundry predatory and murderous excursions of the indians, supposed, of the Creeks. I send a short extract on a subject some what important, in its consequences, Colo. Morgan and his associates. “Col. Morgans settlement on the mississippi is come to nothing the land they settled on, overflowed amazingly, and numbers of the adventurers are returned to Kentuckey very Much disgusted.” I believe I dated my last letter June for July. Adieu or the opportunity to Petersburg will be lost.
B. Hawkins
